DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 05/05/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 7, 20, and 24 are objected to because of the following informalities:   
From the wording of claim 1, it is not clear how road markings to be projected on the road are determined i.e. obtained
In claims 7, 20, 24, it is unclear how a first and second mode are defined. It appears that the control unit activate and deactivate the image capture device. According to the description, however "the control unit is configured to send either an activation signal or a deactivation signal to the lighting module [only] upon receiving a synchronisation signal from the image capture device". This inconsistency between claims and the description renders the claimed subject-matter unclear. 
	Appropriate correction is required.

CLAIM INTERPRETATION

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image capture device; a lighting module, and a control unit in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 2014/0267415A1) (hereinafter Tang).
	Regarding claim 1, Tang discloses a lighting system of an automotive vehicle (e.g. see abstract; Fig. 1) comprising:
(e.g. see Fig. 1: camera 26) configured to acquire an image of a road of travel of the vehicle, said road comprising lanes marked on the road (e.g. see paragraphs 0009, 0031);
	- a lighting module configured to project road markings on the road (e.g. see Fig. 2, 7, paragraphs 0036, 0050);
	- a control unit (e.g. see Fig. 1, paragraphs 0007, 0029, 0031: road markings illumination controller 22; Fig. 6, paragraphs 0047, 0053),
	wherein said lighting system is configured to filter the projected road markings on the road compared to the lanes marked on the road (e.g. see abstract, paragraphs 0007, 0009, 0010: road markings; Fig. 1, paragraphs 0029, 0030; also see Figs. 6-8, paragraphs 0046, 0050: lane markings; Figs. 9-10, paragraphs 0054, 0055, 0057: comparing the lane markings on the roads).
	Regarding claim 2, Tang discloses the lighting system according to claim 1, wherein the image capture device comprises an image processing unit configured to compute position of lanes marked on the road (e.g. see abstract, paragraphs 0008-00010: positions of the road marking objects; Figs. 1-3, paragraphs 0027) and wherein said control unit is configured to compute position of road markings to be projected on the road based on the position of lanes marked on the road (e.g. see Figs. 1-2, 7-8, paragraphs 0029, 0031, 0034: a road marking illumination control 22).
	Regarding claim 3, Tang discloses the lighting system according to claim 2, wherein the control unit is further configured to send said position of road markings to be projected on the road to said image processing unit (e.g. see Figs. 1-2, paragraphs 0029, 0031, 0034), and the image processing unit integrates said position of road markings to be projected on the road in order to differentiate between the lanes marked on the road and the projected road markings on the road (e.g. see Figs. 7-10, paragraphs 0051, 0053, 0057).
	Regarding claim 4, Tang discloses the lighting system according to claim 1, wherein the lighting module is configured to project road markings on the road using a pulse light beam and the image processing unit is further configured to identify within said image the projected road markings on the road corresponding to the pulse light beam in order to differentiate between the lanes marked on the road and the projected road markings on the road (e.g. see Fig. 1, abstract, paragraphs 0008, 0026: laser or light beam; Fig. 2, paragraphs 0036, 0037). 
	Regarding claim 5, Tang discloses the lighting system according to claim 4, wherein the image capture device has an acquisition frequency, and the lighting module has a pulsation frequency lower than said acquisition frequency (e.g. see Fig. 1, abstract, paragraphs 0008, 0026: scanning the road surface with laser or light beams at very high speed and frequency; Fig. 2, paragraphs 0036, 0037).
	Regarding claim 6, (Currently Amended) The lighting system according to claim 4, wherein the pulsation frequency is a sub-multiple of the acquisition frequency (e.g. see Fig. 1, abstract, paragraphs 0008, 0026: scanning the road surface with laser or light beams at very high speed and frequency; Fig. 2, paragraphs 0036, 0037).
	Regarding claim 7, Tang discloses the lighting system according to claim 1, wherein the control unit (e.g. see Fig. 1) further configured to:
(e.g. see Fig. 1, paragraphs 0009, 0029, 0031: camera and controller), and
	- activate the lighting module and to deactivate simultaneously the image capture device on a second mode (e.g. see Fig. 1, paragraphs 0009, 0029, 0031: camera and controller).
	Regarding claim 8, Tang discloses the lighting system according to claim 7, wherein the image capture device comprises an image processing unit configured to compute position of lanes marked on the road (e.g. see abstract, Figs. 1-3) and wherein the control unit is configured to compute position of road markings to be projected on the road based on the position of lanes marked on the road (e.g. see abstract, paragraphs 0007, 0009, 0010: road markings; Fig. 1, paragraphs 0029, 0030; also see Figs. 6-8, paragraphs 0046, 0050: lane markings; Figs. 9-10, paragraphs 0054, 0055, 0057: comparing the lane markings on the roads).
	Regarding claim 9, Tang discloses the lighting system according to claim 7, wherein the lighting module is configured to project a segmented lighting beam (e.g. see Figs. 1, 7, 10; abstact).
	Regarding claim 10, Tang discloses the lighting system according to claim 7any one of the preceding claim 7, wherein the image capture device operates in a pulsed manner in which acquisition of an image is activated during a predetermined time interval T1 and the acquisition of image is deactivated during a predetermined time interval T2, the time interval T1 is followed by the time interval T2 on a sequential (e.g. see Fig. 1, paragraphs 0009, 0033, 0046: time difference between the picture capture and picture projection; Fig. 6, paragraphs 0047, 0048, 0054).
	Regarding claim 11, Tang discloses the lighting system according to claim 10, wherein the image capture device is configured to operate in the first mode for the predetermined time interval T1 and in the second mode for the predetermined time interval T2 (e.g. see Fig. 1, paragraphs 0009, 0033, 0046: time difference between the picture capture and picture projection; Fig. 6, paragraphs 0047, 0048, 0054).
	Regarding claim 12, The lighting system according to claim 10, wherein the image capture device is configured to activate the first mode on a rising edge of a pulse and to activate the second mode on a falling edge of the pulse (e.g. see Fig. 1, abstract, paragraphs 0008, 0026, 0030: road boundary and scanning the road surface with laser or light beams at very high speed and frequency; Fig. 2, paragraphs 0036, 0037), the pulse duration corresponding to the predetermined time interval T1 (e.g. see Fig. 1, paragraphs 0009, 0033, 0046: time difference between the picture capture and picture projection; Fig. 6, paragraphs 0047, 0048, 0054).
	Regarding claim 13, Tang discloses the lighting system according to claim 12, wherein on the first mode, the image capture device is configured to send a synchronization signal to the control unit (e.g. see Fig. 1, paragraphs 0009, 0029, 0031: camera and controller) on the rising edge of the pulse and the control unit is configured to send a deactivation signal to the lighting module upon receiving the synchronization signal, and the image capture device is configured to acquire image during the time interval T1 (e.g. see Fig. 1, paragraphs 0009, 0033, 0046: time difference between the picture capture and picture projection; Fig. 6, paragraphs 0047, 0048, 0054).
Regarding claim 14, Tang discloses the lighting system as claimed in claim 12, wherein on the second mode, the image capture device configured to send a synchronization signal to the control unit (e.g. see Fig. 1, paragraphs 0009, 0029, 0031: camera and controller) on the falling edge of the pulse and the control unit is configured to send an activation signal to the lighting module upon receiving the synchronization signal, and the lighting module is configured to project road markings on the road during the predetermined time interval T2 (e.g. see Fig. 1, paragraphs 0009, 0033, 0046: time difference between the picture capture and picture projection; Fig. 6, paragraphs 0047, 0048, 0054).
	Regarding claim 15, the lighting system according to claim 10, wherein values of the time periods T1 and T2 are within in a range from about 14ms to 66ms (e.g. see Fig. 1, paragraphs 0009, 0033, 0046: time difference between the picture capture and picture projection; Fig. 6, paragraphs 0047, 0048, 0054).
	Regarding claim 16, this claim is a method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 17, it contains the limitations of claims 2 and 16, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 3 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 4 and 16, and is analyzed as previously discussed with respect to those claims.
Regarding claim 20, it contains the limitations of claims 1 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 21, it contains the limitations of claims 8 and 20, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 22, it contains the limitations of claims 10 and 20, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 23, it contains the limitations of claims 11 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 24, it contains the limitations of claims 12 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 25, it contains the limitations of claims 13 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 14 and 24, and is analyzed as previously discussed with respect to those claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
 (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486